PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,384,186
Issue Date: August 20, 2019
Application No. 15/987,828
Filed: May 23, 2018
Attorney Docket No.  H0049432-US-2 (120605)
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed January 4, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a]ttorneys for Applicant paid a fee . . . on August 7, 2019 in connection with the filing of . . . a Petition to Withdraw from Issue ($140).  Due to a computer error . . . Petition to Withdraw from Issue were not entered . . . Therefore, Applicant respectfully requests a refund”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions